DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss for Plaintiff's failure to respond.
In its Journal Entry, filed July 22, 2010, the court requested that Plaintiff provide to Defendant's representative, Kevin Cole (Cole) the requested documentation to substantiate the child care expenses she claimed on her 2008 Oregon state income tax return. In Cole's written status report dated July 19, 2010, Cole listed the information and documents needed from Plaintiff. Cole wrote that "Plaintiff has been asked several times to provide proof of payments and has failed to do so." (Def's Status Report.) Plaintiff was requested to provide the information to Cole or submit a written explanation why she could not provide the information no later than August 6, 2010.
As of this date, Plaintiff has not provided the requested information to Cole nor submitted a written explanation to the court, stating why she cannot provide the requested information. *Page 2 
As stated in the court's Journal Entry, Plaintiff has the burden of proof. As of this date, Plaintiff has not provided requested information to substantiate the child care expenses claimed. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ___ day of September 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Presiding Magistrate Jill A.Tanner on September 16, 2010. The Court filed and entered thisdocument on September 16, 2010.